Exhibit 99.1 NEWS RELEASE ELD No. 14-08 TSX: ELD NYSE: EGO June 26, 2014 Eldorado Gold Announces Receipt of the Kisladag Expansion EIA VANCOUVER, CANADA – Eldorado Gold Corporation (“Eldorado” or the “Company”) is pleased to announce that its wholly owned subsidiary, Tuprag Metal Madencilik Sanayi Ve Ticaret A.S., has received a positive Environmental Impact Assessment (EIA) decision from the Ministry of Environment and Urbanization of Turkey this week.The EIA approval will allow for the expansion of the Kisladag open pit mine throughput from its current 12.5 million tonnes per annum to a maximum of 35.0 million tonnes per annum should the Company decide to proceed with expansion plans. Eldorado plans to provide an update regarding the potential Kisladag expansion alternatives along with its Second Quarter Operating and Financial Results, to be released on July 31, 2014. About Eldorado Gold Eldorado is a leading low cost gold producer with mining, development and exploration operations in Turkey, China, Greece, Romania and Brazil.The Company’s success to date is based on a low cost strategy, a highly skilled and dedicated workforce, safe and responsible operations, and long-term partnerships with the communities in which it operates.Eldorado’s common shares trade on the Toronto Stock Exchange (TSX: ELD) and the New York Stock Exchange (NYSE: EGO). Contact Krista Muhr, Vice President Investor Relations Eldorado Gold Corporation or 1 kristam@eldoradogold.com www.eldoradogold.com Certain of the statements made herein may contain forward-looking statements or information within the meaning of the United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities laws. Often, but not always, forward-looking statements and forward-looking information can be identified by the use of words such as “plans”, “expects”, “is expected”, “budget”, “scheduled”, “estimates”, “forecasts”, “intends”, “anticipates”, or “believes” or the negatives thereof or variations of such words and phrases or statements that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved.Forward-looking statements or information herein include, but are not limited to, statements or information with respect to the expansion at the Kisladag open pit mine, throughput and the receipt of the positive EIA decision. Forward-looking statements and forward-looking information by their nature are based on assumptions and involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements or information. We have made certain assumptions about the forward-looking statements and information, including assumptions about the legal restrictions regarding the payment of dividends by the Company; assumptions about the price of gold; anticipated costs and expenditures; estimated production, mineral reserves and metallurgical recoveries; financial position, reserves and resources and gold production;and the ability to achieve our goals. Although our management believes that the assumptions made and the expectations represented by such statements or information are reasonable, there can be no assurance that the forward-looking statements or information will prove to be accurate. Furthermore, should one or more of the risks, uncertainties or other factors materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in forward-looking statements or information. These risks, uncertainties and other factors include, among others, the following: gold price volatility; risks of not meeting production and cost targets; discrepancies between actual and estimated production, mineral reserves and resources and metallurgical recoveries; mining operational and development risk; litigation risks; regulatory restrictions, including environmental regulatory restrictions and liability; risks of sovereign investment and operating in foreign countries; currency fluctuations; speculative nature of gold exploration; global economic climate; dilution; share price volatility; competition; loss of key employees; additional funding requirements; and defective title to mineral claims or property, as well as those factors discussed in the sections entitled “Forward-Looking Statements” and "Risk Factors" in the Company's Annual Information Form & Form 40-F dated March 28, 2014 There can be no assurance that forward-looking statements or information will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, you should not place undue reliance on the forward-looking statements or information contained herein. Except as required by law, we do not expect to update forward-looking statements and information continually as conditions change and you are referred to the full discussion of the Company's business contained in the Company's reports filed with the securities regulatory authorities in Canada and the U.S.
